Citation Nr: 0728310	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina




THE ISSUES

1.  Whether it was proper to reduce the rating for service-
connected patellofemoral arthritis of the left knee, status 
post Maquet osteotomy (hereinafter left knee disability), 
from 20 percent to 10 percent.  

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral arthralgia, status post arthroscopy, of the 
right knee, with Maquet procedure with iliac bone graft 
(right knee disability).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from June 1977 to October 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2006, and a transcript of this hearing is of record.  

The issues on appeal are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, D.C.  



REMAND

The veteran testified at his September 2006 personal hearing 
that his service-connected bilateral knee disability involved 
limitation of extension to between 10 and 15 degrees.  

The Board notes that Diagnostic Code 5260 of the rating 
schedule assigns a 10 percent evaluation when limitation of 
extension of the leg is to 10 degrees and assigns a 20 
percent evaluation when limitation of extension of the leg is 
to 15 degrees.  Consequently, there is some question as to 
the severity of each of the veteran's service-connected knee 
disabilities.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2006).  

Accordingly, the issues on appeal are REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for either 
service-connected knee disability since 
February 2006, the date of the most 
recent medical evidence on file.  After 
securing any appropriate consent from the 
veteran, VA must attempt to obtain copies 
of all treatment records identified by 
the veteran that have not been previously 
secured.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran and 
his representative of this and request 
them to provide copies of the outstanding 
medical records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of the service-
connected knee disabilities.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
diagnostic tests and studies, including 
x-rays, must be accomplished.  

The VA examiner should identify all of 
the disabling manifestations 
specifically attributable to either 
service-connected knee disability.  The 
examiner should comment as to whether 
either service-connected disability is 
productive of any functional loss.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development to the extent possible, the 
AOJ must readjudicate the issues on 
appeal based on all relevant evidence on 
file.  If either issue continues to be 
denied, the AOJ must provide the veteran 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

